MEMORANDUM ***
Victor Vicente Chámale, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s (“IJ”) denial of his applications for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursu*318ant to 8 U.S.C. § 1252, and we deny the petition for review.
Assuming, as the BIA did, that Chamale testified credibly, substantial evidence nonetheless supports the BIA’s determination that Chamale failed to establish a well-founded fear of persecution on account of his membership and involvement with the Democratic Party and the Civil Defense Patrol. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir.2003) (holding that while the petitioner’s fear was subjectively genuine, it was not objectively reasonable under the circumstances).
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), Chamale’s motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED.

 ThiS disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.